Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.10 Filed 07/15/21 Page 1 of 15




        EXHIBIT 1
 Carlita McMiller                 Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.11 Filed 07/15/21 Page 2 of 15




                                                                   STATE OF MICHIGAN

                                                IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
 6/10/2021 10:53 AM




                                  AARON GARCIA,                                                  Case No. 21-071036 -NP
                                                                                                 Hon. ),A     _SZA v1
                                                                                                                    /
                                                                                                                    4VALS
                                        Plaintiff,



                                  MUELLER STREAMLINE CO:,
                                  a foreign corporation,

                                        Defendant.
 WAYNE COUNTY CLERK




                                   Christopher R. Baratta(P51293)
                                   BARATTA & BARATTA,P.C.
                                   Attorney for Plaintiff
                                   120 Market Street
                                   Mount Clemens, MI 48043
                                  (586)469-1111 /(586)469-1609 Fax
                                   chris@barattalegal.com


                                                         COMP AINT AND DEMAND FOR JURY TRIAL
Cathy M. Garrett




                                                     There is no   ding or res lved m tterar-i ing out of the transactions
                                                                   ccurrencesjJiget1 in this complaint.


                                                                   Christopher R. Baratta(P 51293)

                                         NOW COMES the Plaintiff, AARON GARCIA,by and through his attorneys, BARATTA

                                  & BARATTA, P.C., and for his Complaint against MUELLER STREAMLINE CO., states as
21-007008-NP FILED IN MY OFFICE




                                  follows:

                                         1.     That Plaintiff, AARON GARCIA, is a resident of the County of Wayne, State of

                                  Michigan.




                                                                                   1
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.12 Filed 07/15/21 Page 3 of 15




       2.      That Defendant, MUELLER STREAMLINE CO. ("Mueller"), is a foreign

corporation licensed to do business in the State of Michigan, and doing business in the County of

Wayne, State of Michigan.

       3.      The resident agent for defendant Mueller is The Corporation Company and the

registered office for defendant is located at 40600 Ann Arbor Rd E Ste 201,Plymouth, MI 48170.

       4.      That the amount in controversy in this litigation exceeds the sum of Twenty-Five

Thousand ($25,000.00) Dollars, exclusive of costs, interest, and attorney fees.

       5.      That Venue is proper in this Court pursuant to MCL 600.1629 and/or 600.1621.

       6.      On or about February 24, 2020, plaintiff purchased a T/Z Mini Split HP Cond 36K

16S Single, a T/Z Mini Split HP Evap 36K 230V 16S and a Mini Split Line set 3/8" x 5/8" 14/4

Wire (together the "3-ton Mini Split Air Conditioner" or "Unit") from distributor United

Refrigeration Inc.("United").

       7.      United distributed the 3-ton +Mini Split Air Conditioner which was manufactured

by defendant Mueller to plaintiff under purchase order #72351668-00.

       8.      At all pertinent times herein, plaintiff was a mechanical inspector, licensed by the

State ofMichigan, with decades ofexperience installing and working with various HVAC systems.

       9.      On or about June 26, 2020, plaintiff was installing said Unit at an establishment

located in the City of Onstead, County of Wayne, State of MI.

       10.     During the course of installing said Unit, plaintiff attempted to connect the

evaporator to the condenser and when he lightly touched the 5/8" copper tubing line to set it in

place, the plastic threaded cap on said line blew off and struck plaintiff in the eye, causing serious

and permanent injuries more fully set forth below.




                                                  2
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.13 Filed 07/15/21 Page 4 of 15




          11.   At all pertinent times herein, there was an unsafe amount of pressure/nitrogen in

the 5/8" tubing which caused the threaded cap to explode off ofthe copper tubing line.

          12.   Said pressure in the copper tubing line was caused by defendant adding too much

nitrogen inside of it.

          13.   At all pertinent times herein, there were no Shrader stems or valves that were in

place on said copper tubing line, which would have allowed for the pressure caused by the nitrogen

added into said line to safely release.

          14.   At all pertinent times herein, the excessive amount of nitrogen and/or the highly

pressurized 5/8" copper tube was not readily apparent or visible to plaintiff prior to his attempted

installation of said Unit.

          15.   At no time did plaintiff misuse this product nor did plaintiff attempt to install this

Unit in a manner contrary to the manufacturer's recommendations.

          16.   Plaintiff was not guilty of negligence or comparative negligence in the subject

occurrence.

          17.   That defendant knew or should have known of the aforementioned hazardous

condition before the subject Unit left its control.

                             Count I Manufacturing Defect MCL 600.2946

          18.   Plaintiff incorporates paragraphs 1 through 17 ofthis complaint as if fully set forth

herein.

          19.   That defendant Mueller manufactured the subject Unit.

          20.   That defendant Mueller owed a duty to plaintiff to manufacture said Unit in a

reasonable manner and ensure that it would be safe for its intended users, assemblers and/or

installers.




                                                  3
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.14 Filed 07/15/21 Page 5 of 15




          21.   Defendant Mueller breached its duties owed to the plaintiff by failing to use

reasonable care in the manufacture of the Unit, failing to comply with applicable statutes, codes

and/or regulations regarding the subject Unit,and by failing guard against and warn ofthe dangers

associated with a copper tubing line being filled with an excessive amount of nitrogen (psi) and

other acts and/or omissions that may become known throughout the course of discovery in this

matter.

          22.   At the time the subject Unit left the defendant's control it was not in compliance

with relevant standards for nitrogen-pressurized copper tubing lines, nor was it reasonably safe for

assembly,installation or use due to the excessive amounts of nitrogen that were filled into the 5/8"

copper tubing line as described herein.

          23.   At the time the subject Unit left the defendant's control there were other practical

and feasible alternative production practices that were available to defendant to manufacture said

Unit that would have prevented the harm caused by over-pressurized copper tubing lines.

          24.   One or more of the defendant's breach of duties was a legal and proximate cause

of plaintiff's injuries.

          25.   That as a direct and proximate cause of the defendant's negligence and breach of

duties, plaintiff sustained severe and permanent injuries, including but not limited to:

                a.   Traumatic iritis OS;
                b.   Traumatic hyphenia OS;
                c.   Traumatic mydriasis OS;
                d.   Photophobia, headache, decreased vision;
                e.   Medical expenses;
                f.   Denial ofsocial pleasures and the inability to enjoy the normal functions oflife;
                g.   Physical pain and suffering, weakness, and disability;
                h.   Mental anguish,embarrassment, humiliation, and mortification;
                i.   Emotional trauma,fright, and shock;
                j.   Wage loss;
                k.   All other damages permitted by law or that may become known throughout the
                     pendency of this action.
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.15 Filed 07/15/21 Page 6 of 15




          26.   That the Plaintiff has been forced to undergo medical care and treatment and will

have permanent residuals and affects from the injuries sustained in the subject incident.

          27.   That to the extent any of said injuries were pre-existing, said accident aggravated

and/or made conditions symptomatic.

          WHEREFORE, Plaintiff, AARON GARCIA, prays that this Honorable Court enter a

judgment against defendant in whatever amount in excess of$25,000.00 that the trier offact deems

fair and just, together with costs, interest, and attorney fees.

                         Count II Implied Warrant of Merchantability

          28.   Plaintiffincorporates paragraphs 1 through 27 ofthis complaint as if fully set forth

herein.

          29.   That defendant Mueller impliedly warranted the subject Unit to be safe and

merchantable as a Mini Split Air Conditioner.

          30.   That defendant Mueller breached said warranty of merchantability by

manufacturing and selling the Unit in a defective and dangerous condition, failing to comply with

applicable statutes, codes and/or regulations, failing to warn users, installers and/or assemblers of

the dangers associated with installing the Unit in the condition it was in when it left the defendant's

control and other acts and/or omissions that will become known throughout the course of

discovery.

          31.   As a direct and proximafe result of the defendant's breach of duties, plaintiff was

injured as more fully set forth above.

          WHEREFORE, Plaintiff, AARON GARCIA, prays that this Honorable Court enter a

judgment against defendant in whatever amount in excess of$25,000.00 that the trier offact deems

fair and just, together with costs, interest, and attorney fees.



                                                   5
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.16 Filed 07/15/21 Page 7 of 15




                             Count III Implied Warranty of Fitness

          32.   Plaintiff incorporates paragraphs 1 through 31 ofthis complaint as iffully set forth

herein.

          33.   That defendant Mueller impliedly warranted the subject Unit would be safe and fit

for a particular purpose,to-wit: a 3-ton Mini Split Air Conditioner.

          34.   That defendant Mueller breached said implied warranty offitness by manufacturing

and selling the Unit in a defective and dangerous condition, failing to comply with applicable

statutes, codes and/or regulations,failing to warn users, installers and/or assemblers ofthe dangers

associated with installing the Unit in the condition it was in when it left the defendant's control

and other acts and/or omissions that will become known throughout the course of discovery.

          35.   As a direct and proximate result of the defendant's breach of duties, plaintiff was

injured as more fully set forth above.

          WHEREFORE, Plaintiff, AARON GARCIA, prays that this Honorable Court enter a

judgment against defendant in whatever amount in excess of$25,000.00 that the trier offact deems

fair and just, together with costs, interest, and attorney fees.


                                                         espect lly Sub itted,
                                                                 A & B RATTA,P.C.



                                                        Christopher R. Baratta(P51293)
                                                        BARATTA & BARATTA,P.C.
                                                        Attorney for Plaintiff
                                                        120 Market Street
                                                        Mount Clemens, MI 48043
                                                       (586)469-1111
Dated: June 9,2021




                                                   6
  Carlita McMiller                Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.17 Filed 07/15/21 Page 8 of 15




                                                                  STATE OF MICHIGAN

                                                   IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
  6/10/2021 10:53 AM




                                  AARON GARCIA,                                         Case No. 21-           NP
                                                                                        Hon.
                                         Plaintiff,



                                  MUELLER STREAMLINE CO.,
                                  a foreign corporation,

                                         Defendant.
 WAYNE COUNTY CLERK




                                   Christopher R. Baratta(P51293)
                                   BARATTA & BARATTA,P.C.
                                   Attorney for Plaintiff
                                   120 Market Street
                                   Mount Clemens, MI 48043
                                  (586)469-1111 /(586)469-1609 Fax
                                   chris@barattalegal.com


                                                               DEMAND FOR JURY TRIAL
Cathy M. Garrett




                                          NOW COMES the Plaintiff, AARON GARCIA, by and through his attorneys,

                                  BARATTA & BARATTA,P.C., and hereby demands a trial by jury in relation to the above

                                  titled matter.


                                                                                 Res r ectfully Submitted,
                                                                                 B       T A & BARATTA,P.C.
21-007008-NP FILED IN MY OFFICE




                                                                                 Christopher R. Bara    51293)
                                                                                 BARATTA & BARATTA,P.C.
                                                                                 Attorney for Plaintiff
                                                                                 120 Market Street
                                                                                 Mount Clemens, MI 48043
                                                                                (586)469-1111
                                  Dated: June 9,2021
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.18 Filed 07/15/21 Page 9 of 15



                                •   STATE OF MICHIGAN

               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


AARON GARCIA,                                                Case No. 21-007008-NP
                                                             Hon. Muriel Hughes
       Plaintiff,



MUELLER STREAMLINE CO.,
a foreign corporation,

       Defendant.

 Christopher R. Baratta(P51293)
 BARATTA & BARATTA,P.C.
 Attorney for Plaintiff
 120 Market Street
 Mount Clemens, MI 48043
(586)469-1111 /(586)469-1609 Fax
 chris@barattalegal.com


         PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT

       NOW COMES Plaintiff, AARON GARCIA, by and through his attorneys BARATTA &

BARATTA, P.C., and in accordance with MCR 2.309, and sub-parts of the Michigan General

Court Rules, submits the following Interrogatories to Defendant.

       The information to be furnished by you shall include all information whether in

possession or knowledge of your agents, employees, attorneys, or investigators.             These

Interrogatories shall be deemed to be continuing, up to and including the date of trial.

       NOTE: While these Interrogatories are directed to you, they are intended to and shall

embrace and include, in addition any and all agents, servants, employees, representatives, private

investigators, and others who are in possession of or may have obtained information for or on

your behalf.




                                                                                                1
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.19 Filed 07/15/21 Page 10 of 15



       1.      Please provide answers to the following:

                       The full name, title, and job duties of everyone who had input in
                       answering these interrogatories on behalf of Defendant.

ANSWER:



       2.     Please indicate where the subject T/Z Mini Split HP Cond 36K 16S Single, the
T/Z Mini Split Evap 36K 230V 16S and the Mini Split Line set 3/8" x 5/8" 14/4 Wire (together
the "3-ton Mini Split Air Conditioner")(the "Unit") was manufactured, indicating also:

            a. The date it was manufactured;
            b. The person or people who were responsible for quality control checks on the Unit
               before it left the possession and control of Mueller, including their job titles and a
               description of what tests were performed.

ANSWER:


       3.      Please describe all quality control measures and/or tests that were undertaken on
the Unit to ensure all copper tube lines were filled with an appropriate amount of Nitrogen.
Please indicate what PSI defendant fills its copper tubing lines to on Mini Split Air Conditioners
with Nitrogen and whether there were any measurements or tests performed on the subject Unit
to determine the PSI in its copper tubing lines.


ANSWER:


       4.      Please describe all Schrader stems and/or valves that were in place on the Unit's
copper tubing lines which could allow for a slow and/or controlled release of the Nitrogen and/or
pressure in said tube(s).


ANSWER:



        5.      State in detail the manner in which you assert that the incident referred to in the
plaintiff's complaint occurred, Specifying the position and location of each person involved at the
time of and immediately after the incident.

ANSWER:




                                                                                                    2
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.20 Filed 07/15/21 Page 11 of 15



        6.     Please provide a detailed description of the plastic threaded cap that was installed
on the 5/8" copper tubing line on the Unit.


ANSWER:



        7.      Did defendant have notice of any excessive amounts of Nitrogen, or amounts of
Nitrogen that exceeded the standards adhered to by defendant, being added to its copper tubing
lines on either the subject Unit or other Mini Split Air Conditioners it has manufactured,from
2017 to the present time? If so, please indicate how defendant received such notice, how many
units were affected, whether there were any product recalls, whether any lawsuits were filed as a
result thereof

ANSWER:




        8.      Has defendant ever been notified about any plastic threaded cap exploding or
bursting off of a copper tube line that it has manufactured, whether said incident caused injury or
not, at any time?

ANSWER:



       9.      Please set forth the name, address and telephone number of each and every
individual known or believed by you, your attorney, investigators, agents, or representatives to
have any relevant knowledge ofthe incident alleged in the Complaint or who will support any of
the defenses to any of the allegations contained in plaintiff's complaint.

ANSWER:




        10.   Did the distributor ofthe Unit, United Refrigeration Inc., alter or modify the Unit
in any way that you allege either caused or contributed to the subject incident.

ANSWER:




                                                                                                  3
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.21 Filed 07/15/21 Page 12 of 15



       11.     Has defendant consulted with or retained any expert who may testify on behalf of
defendant in this lawsuit? If so, identify the following:

             a.   The name and address of said expert;
             b.   The field of expertise of said expert;
             c.   The date said expert was retained;
             d.   What said expert is expected to testify to at the time of trial;
             e.   The basis behind said opinions;
             f.   What tests, analysis or examinations were performed.

ANSWER:



       12.        With reference to the preceding interrogatory, please further state:

             a. The dates on which each expert and/or technician made each such analysis, test
                and/or examination;
             b. The exact process of each such test, analysis and/or examination;
             c. The address where each test, analysis and/or examination was made;
             d. Whether any conclusions or results were reached or realized as an outcome of
                each such test, analysis and/or examination; and
             e. If so, please set forth in detail the said conclusion or result of each such test,
                analysis and/or examination.

ANSWER:



        13.   Please state whether any expert and/or technician retained by you or on your
behalf submitted a report of his/her findings or conclusions. If so, please state:

             a. The date on which each such report was submitted;
             b. If you will do so without a motion to produce, please attach a copy of each report
                referred to above.

ANSWER:




        14.     Is the name ofthe defendant correct in the complaint and caption? If not, identify
the correct corporate name of the defendant.

ANSWER:




                                                                                                     4
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.22 Filed 07/15/21 Page 13 of 15




                                               Respectfully submitted,

                                               B       ATTA & BARATTA,P.C.




                                     (
                                                   ttorn ys for Plaintiff



                                         By:
                                                 hristopher R. BarattaP51293)
                                                120 Market Street
                                                Mt. Clemens, MI 48043
                                               (586)469-1111
Dated: June 9,2021




                                                                                5
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.23 Filed 07/15/21 Page 14 of 15



                                   STATE OF MICHIGAN

               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


AARON GARCIA,                                               Case No. 21-007008-NP
                                                            Hon. Muriel Hughes
       Plaintiff,



MUELLER STREAMLINE CO.,
a foreign corporation,

       Defendant.

 Christopher R. Baratta(P51293)
 BARATTA & BARATTA,P.C.
 Attorney for Plaintiff
 120 Market Street
 Mount Clemens, MI 48043
(586)469-1111 /(586)469-1609 Fax
 chris@barattalegal.com


            PLAINTIFF'S 1st REQUEST FOR PRODUCTION OF DOCUMENTS
                     TO DEFENDANT PURSUANT TO MCR 2.310

       NOW COMES Plaintiff, AARON GARCIA,by and through his attorneys, BARATTA &

BARATTA, P.C., pursuant to MCR 2.310, and hereby requests that defendant produce the

following items:

       1.      Any and all written or transcribed statements of defendant(s) or its principals,

agents, employees and/or servants regarding any aspect of the subject incident.

       2.      Complete copies of any and all written or recorded statements in the possession of

the defendant(s), or any agent acting on behalfofthe defendant(s), ofany witness(es)to the subject

incident who claim to have any knowledge regarding the subject incident and/or occurrence




                                                                                                1
Case 2:21-cv-11649-MAG-EAS ECF No. 1-2, PageID.24 Filed 07/15/21 Page 15 of 15



detailed in plaintiffs complaint. and/or damages allegedly suffered by plaintiff as a result of the

subject incident.

       3.      All photographs or videotapes/surveillance of the plaintiff in the possession of

defendant(s), its principals, agents, employees and/or servants.

       4.      Any and all correspondence to and from the Plaintiff

       5.      Complete copies of any reports, drawings, accident reports or incident reports and

any charts or graphs made as a result of any inspection, examination or investigation by

defendant(s), or any agent acting on behalf ofthe defendant(s), regarding the incident described in

plaintiffs complaint, which is in the possession and/or control of the defendant(s).

     • 6.      All test(s) results that indicate any and all pressure readings (PSI) in the copper

tubing lines on the subject Mini Split Air Conditioner (more fully described in plaintiff's

complaint)taken by Defendant.

       7.      An exemplar plastic threaded cap, similar to that placed on the 5/8" copper tubing

line of the subject Mini Split A/C.

                                                     Res Ctful y Submitted,

                                                                   & BA     TT     P.C.


                                                     Christopher R. Baratta(P51293)
                                                     BARATTA & BARATTA,P.C.
                                                     Attorney for Plaintiff
                                                     120 Market Street
                                                     Mount Clemens, MI 48043
                                                    (586)469-1111
Dated: June 9, 2021




                                                                                                 2
